BLD-066                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3442
                                       ___________

                           IN RE: HARRY DEAN COLYER,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 3-14-cv-00066)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 24, 2015
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                               (Filed: December 16, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Harry Dean Colyer is a Pennsylvania prisoner proceeding pro se. In April 2014,

Colyer filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the

United States District Court for the Western District of Pennsylvania. The matter was

assigned to a Magistrate Judge who ordered the Commonwealth to show cause why the

writ should not be granted. See Rule 4 of the Rules Governing Section 2254 Cases. The


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Commonwealth submitted its answer in June 2014, and Colyer submitted a reply the

following month.

       In October 2015, Colyer filed the present petition for writ of mandamus asking

this Court to compel the District Court to rule on his habeas petition.1 Shortly after the

mandamus petition was docketed here, the Magistrate Judge issued a report

recommending that the petition be denied.2 As of the date of this opinion, the District

Court has not yet ruled on the petition.

       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of (our) . . . jurisdiction and agreeable to

the usages and principles of law.” A writ of mandamus is an extreme remedy that is

invoked only in extraordinary situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). An appellate court may issue a writ of mandamus when an “undue delay is

tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), superseded in part on other grounds by 3d Cir. L.A.R. 24.1(c), but a district

court generally retains discretion over the manner in which it controls its docket, In re

Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).




1
 Colyer initially filed this mandamus petition in the United States District Court for the
Western District of Pennsylvania. The District Court subsequently transferred it here.
See 28 U.S.C. § 1631.
2
 The Magistrate Judge also denied a letter-motion that Colyer addressed to the District
Court Clerk in March 2015 requesting a “more timely disposition” of his petition. (Mot.
1, ECF No. 7.)

                                               2
      We recognize Colyer’s concern that no action had been taken in his case for over a

year. However, given that the Magistrate Judge has now issued a Report and

Recommendation, we are confident that the District Court will review the Report and

Recommendation and adjudicate the habeas petition in a timely manner. See 28 U.S.C.

§ 636(b)(1). Therefore, we conclude that our intervention is not warranted at this time.

      Accordingly, we will deny the mandamus petition.




                                            3